Title: To James Madison from George W. Erving, 30 April 1803
From: Erving, George W.
To: Madison, James


					
						No. 18
						Sir,
						American Consulate London April 30th. 1803
					
					I had the honor to address you in No. 12. of Jany 1st. upon several points relating to our Claims, & 

have now the satisfaction of confirming the assurances which I then gave, of the successful progress, and 

probable speedy termination of this Business.
					By the enclosed List you will be pleased to observe, that we have very considerably reduced the 

Number of Cases pending before the high Court of Appeals, and besides these, there remains scarcely 

more than thirty to be considered by the Board.  It being understood that the Lords of Appeal will consent to 

hear all the Treaty Cases, whether in course or not, as soon as they can be made ready, I have taken every 

possible means to have them immediately prepared for hearing, and doubt not of being able to procure 

Decrees in time to lay them before the Commissioners previous to the 15th. of July; But if from any 

circumstances not to be provided for, one or two should then be undecided, the Board will doubtless consent to 

consider and refer them for Report de Bene Esse.
					From this state of the Business, I derive the most sanguine confidence that the labors of the 

commission will terminate as early as August or in September, at farthest.  It is scarcely possible to do justice to 

the great Zeal and Exertions of Mr. Pinkney who has thus expedited our Business in a manner not to have 

been expected.  A very important omission in the Convention, had given rise to a difference of Opinion at the 

Board, as to whether Interest should be allowed on our Claims during the time in which its functions were 

suspended; this has delayed the execution of Awards: but tho there was no specific provision in the Convention to 

this Effect, yet Mr. Pinkney found in the spirit of the Instrument, that the powers of the Commissioners were 

adequate to the purpose of making such allowance; his decision and firmness upon this subject (probably 

somewhat assisted by the Circumstances of the Times) has finally succeeded; and the Board is now executing 

Awards: the difference of Interest thus obtained may be estimated on the Mass of our Claims at about 

100,000£ Sterling.  Mr. Pinkney’s argument upon this occasion may be interesting & I therefore take the liberty 

of enclosing a Copy herewith.
					The Form of the Award has been lately much simplyfied, which will be particularly advantageous 

in that it must facilitate the transfer, and consequently raise the value of the Instruments.  It is probable also 

that the Mode of assigning to the British Government our Claims upon the Captors, will be advantageously 

altered; instead of an assignment on each seperate Award, a single Instrument, and referring to a Schedule 

is proposed; this Schedule is to contain the particulars of the Awards relating to which, Claims upon the 

Captors are to be assigned.
					The Gross amount of the Awards may be estimated at about  million Sterling; as soon as the proper Lists can be completed I shall  have the honor to transmit them to you.
					Finding that the Claimants generally are not well informed of the Nature and course of the Business 

here, of the Duties of the public Agent, and very many, not even of the terms of the Convention, I have 

thought it proper to send to them a Circular Letter, a copy of which I take the liberty of enclosing.  I have the 

honor to be Sir With the most perfect Respect, Your very Obedt. Servt.
					
						George W Erving
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
